August 29, 2008


Mr. Michael W. Huddleston
Shannon Gracey Ratliff & Miller, L.L.P.
500 N. Akard Street, Suite 2500
Dallas, TX 75201
Mr. Ronald D. Stutes
Potter Minton
110 N College, Suite 500
Tyler, TX 75701

RE:   Case Number:  06-1040
      Court of Appeals Number:  05-04-01316-CV
      Trial Court Number:  02-9939

Style:      FEDERAL INSURANCE COMPANY
      v.
      SAMSUNG ELECTRONICS AMERICA, SAMSUNG TELECOMMUNICATIONS AMERICA, L.P.
      F/K/A SAMSUNG TELECOMMUNICATIONS AMERICA, INC. AND SAMSUNG ELECTRONICS
      CO., LTD.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz       |
|   |Mr.  Kirk  C.       |
|   |Chamberlin          |
|   |Mr. Jim Hamlin      |
|   |Mr. Wade Caven      |
|   |Crosnoe             |
|   |Mr. Lan Vu          |
|   |Mr.  Nicholas  R.   |
|   |Andrea              |
|   |Mr. Finley Harckham |